DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 08/11/2022 have been entered. Claims 1-22 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, and 18-20 are rejected under 35 U.S.C. 103 as being disclosed by Cheng (US 2016/0202446, of record) in view of Siegrist (US 2017/0052386).
Regarding claim 1, Cheng disclose an optical system (see Fig 1), comprising: a fixed assembly (see Fig 1; Para [0043]; fixed assembly includes base frame 120), defining a main axis, wherein the fixed assembly includes a casing on which a casing opening is formed, and the casing opening corresponds to the main axis (see Fig 1; Para [0043]; fixed assembly includes casing 110 containing opening); a movable element, movable relative to the fixed assembly and connected to a first optical element (see Fig 1; Para [0039]; lens holder moves relative to base); a movable assembly, connected to the movable element (see Fig 1; Para [0039]; movable assembly connected to lens holder); and a driving module, configured to drive the movable assembly so as to drive the movable element to move relative to the fixed assembly (see Fig 1; Para [0039]; magnets and sets of coils act as driving elements to move assembly relative to base 120). 
Cheng does not disclose wherein the first optical element has a first section and a second section, when viewed along the main axis, a size of the first section is larger than a size of the casing opening, and a size of the second section is smaller than a size of the casing opening and wherein the optical system further includes a connecting assembly, and the movable element is connected to the movable assembly by the connecting assembly; wherein the connecting assembly is connected to the movable element and the movable assembly in a direction parallel to the main axis.
Cheng and Siegrist are related because both disclose optical systems with fixed and movable driving assemblies. 
Siegrist discloses the optical system (see Fig 5a) wherein the first optical element has a first section and a second section, when viewed along the main axis, a size of the first section is larger than a size of the casing opening, and a size of the second section is smaller than a size of the casing opening (see Fig 1a and 1b; Para [0086]; optical element has a first section with open aperture that is smaller than a size of opening and a first section that extends from aperture to side walls that is larger than a size of the opening) and wherein the optical system further includes a connecting assembly (see Fig 5d; Para [0135]; elements 11, 21 act as connection assembly), and the movable element is connected to the movable assembly by the connecting assembly; wherein the connecting assembly is connected to the movable element (see Fig 5d; Para [0135]; elements 11, 21 connect element 13 with element 23) and the movable assembly in a direction parallel to the main axis (see Fig 5d; Para [0135]; elements 11, 21 connect movable assembly in a direction parallel to main axis).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng with wherein the first optical element has a first section and a second section, when viewed along the main axis, a size of the first section is larger than a size of the casing opening, and a size of the second section is smaller than a size of the casing opening and wherein the optical system further includes a connecting assembly, and the movable element is connected to the movable assembly by the connecting assembly; wherein the connecting assembly is connected to the movable element and the movable assembly in a direction parallel to the main axis of Siegrist for the purpose of improving the driving capabilities of the driving device to perform for accurate focusing.
Regarding claim 2, Cheng in view of Siegrist discloses the optical system as claimed in claim 1 (Cheng: see Fig 1), wherein the driving module includes a driving magnet and a magnetically permeable element, and an area of the magnetically permeable element is larger than an area of the driving magnet (Cheng: see Fig 1; Para [0047]; spring 117 and magnets are part of driving elements of the device, spring 117 has a larger horizontal surface area than magnets).
Regarding claim 3, Cheng in view of Siegrist discloses the optical system as claimed in claim 2 (Cheng: see Figs 1), wherein the fixed assembly includes a frame, a groove corresponding to the magnetically permeable element is formed on the frame, and when viewed along the main axis, the groove partially overlaps the magnetically permeable element (Cheng: see Figs 1 and 2; Para [0042-0044]; base frame 120 contains grooved inner portion wherein the spring 117 rests on top, portions of frame overlap spring 117, see fig 2).
Regarding claim 7, Cheng in view of Siegrist discloses the optical system as claimed in claim 2 (Cheng: see Fig 1), wherein the driving module further includes a driving coil disposed on the movable assembly, an accommodating recess is formed between the driving coil and the movable assembly, and the optical system further includes an electronic component which is disposed in the accommodating recess (Cheng: see Fig 3a; Para [0046]; side coils 312a,b and 311a,b are recessed from movable assembly a focusing coil 310 disposed on recessed portion). 
Regarding claim 10, Cheng in view of Siegrist discloses the optical system as claimed in claim 1 (Cheng: see Fig 1), wherein the movable assembly has a plane and a curved surface which face the main axis (Cheng: see Fig 1; Para [0042]; lens holder 114 has a curved inner surface and an outer plane surface that both face the optical axis).
Regarding claim 18, Cheng in view of Siegrist discloses the optical system as claimed in claim 1 (Cheng: see Fig 1), wherein the casing opening is located on a first top surface of the casing, the first top surface is not parallel to the main axis (Cheng: see Fig 1; Para [0042]; top surface of casing 110 has opening and is perpendicular to axis), when viewed along the main axis, the first top surface at least partially overlaps the connecting assembly (Cheng: see Fig 1; Para [0042]; top spring 112 and bottom spring 117 are overlapped by the connecting assembly).
Regarding claim 19, Cheng in view of Siegrist discloses the optical system as claimed in claim 18 (Cheng: see Fig 1), wherein the optical system further includes an elastic element, when viewed along the main axis, the elastic element is located in a plurality of corners of the casing having a polygonal structure (Cheng: see Fig 1; Para [0042]; optical system includes bottom spring 117 which is located in all four corners of the polygonal structure), and the connecting assembly includes a plurality of connecting members which are respectively distributed between the corners (Cheng: see Fig 1; Para [0042]; connecting members are present in bottom spring 117 between spring elements in the springs).
Regarding claim 20, Cheng in view of Siegrist discloses the optical system as claimed in claim 18 (Cheng: see Fig 1), wherein the optical system further includes an elastic element, when viewed along the main axis, the elastic element is located at a plurality of sides of the casing having a polygonal structure (Cheng: see Fig 1; Para [0044]; bottom spring 117 located at all four sides of the casing having a polygonal structure), and the connecting assembly includes a plurality of connecting members which are distributed in the respective corners of the casing (Cheng: see Fig 1; Para [0044]; suspension system holds and supports the movable assembly).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0202446, of record) in view of Siegrist (US 2017/0052386) as applied to claim 1 above, and further in view of Nomura (US 2015/0215542, of record).
Regarding claim 4, Cheng in view of Siegrist discloses the optical system as claimed in claim 3. Cheng in view of Siegrist does not disclose wherein the driving magnet has an inclined surface, and a stopping slope is formed on the frame configured to block the driving magnet. Cheng in view of Siegrist and Nomura are related because both disclose optical systems. 
Nomura discloses an optical system (see Fig 1) wherein the driving magnet has an inclined surface (see Fig 8; Para [0100]; driving magnet 81 has an inclined surface), and a stopping slope is formed on the frame configured to block the driving magnet (see Fig 8; Para [0097]; lens frame 30 has holding portions 42 and 43 that form a slope that hold/block in driving magnets)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist with wherein the driving magnet has an inclined surface, and a stopping slope is formed on the frame configured to block the driving magnet of Nomura for the purpose of improving the driving capabilities of the driving device to perform for accurate focusing. 
Claims 5-6, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0202446, of record) in view of Siegrist (US 2017/0052386) as applied to claim 1 above, and further in view of Sugawara (US 2015/0226978, of record).
Regarding claim 5, Cheng in view of Siegrist discloses the optical system as claimed in claim 3. Cheng in view of Siegrist does not disclose wherein the groove has a first accommodating portion and a second accommodating portion, and there is a step between the first accommodating portion and the second accommodation portion. Cheng in view of Siegrist and Sugawara are related because both disclose optical systems. 
Sugawara discloses an optical system (see Fig 1) wherein the groove has a first accommodating portion and a second accommodating portion, and there is a step between the first accommodating portion and the second accommodation portion (see Fig 3; Para [0073]; lens holder 14 has a first portion that includes four corner elements and a second portion that includes an inner lip; step between lip and flat surface of first portion)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist with wherein the groove has a first accommodating portion and the second accommodation potion of Sugawara for the purpose of improving the driving capabilities of the optical system for improved focusing capabilities. 
Regarding claim 6, Cheng in view of Siegrist and Sugawara discloses the optical system as claimed in claim 5 (Sugawara: see Fig 1), wherein a first adhesive element is disposed in the first accommodating portion (Sugawara: see Fig 3; Para [0193]; adhesive agent used at a first portion), a second adhesive element is disposed in the second accommodating portion (Sugawara: see Fig 3; Para [0191]; solder used at lands 18a on second portion), and the first adhesive element and the second adhesive element include different materials (Sugawara: Para [0191-0193]; adhesive agent and solder are different adhesive materials).
Regarding claim 11, Cheng in view of Siegrist discloses the optical system as claimed in claim 1. Cheng in view of Siegrist does not disclose wherein the driving module includes a circuit board having a plate-shaped structure, the circuit board includes a coil and a circuit line, and when viewed in a direction of the circuit board, the coil partially overlaps the circuit line. Cheng in view of Siegrist and Sugawara are related because both disclose optical systems. 
Sugawara discloses an optical system (see Fig 3) wherein the driving module includes a circuit board having a plate-shaped structure (see Fig 3; Para [0079]; flexible printed circuit board printed in a shape resembling a plate), the circuit board includes a coil and a circuit line (see Fig 3; Para [0079]; circuit board connected to coil board 40 and to ribbon connecting control portion 46 to plate portion of the circuit board), and when viewed in a direction of the circuit board, the coil partially overlaps the circuit line (see Fig 3; Para [0194]; coil board 40 overlaps ribbon portion extending to external control portion 46)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist with wherein the driving module includes a circuit board having a plate-shaped structure, the circuit board includes a coil and a circuit line, and when viewed in a direction of the circuit board, the coil partially overlaps the circuit line for the purpose of improving the driving capabilities of the optical system for improved focusing capabilities. 
Regarding claim 12, Cheng in view of Siegrist and Sugawara discloses the optical system as claimed in claim 11 (Sugawara: see Fig 3), wherein when viewed in a direction perpendicular to the circuit board, the coil surrounds a first portion of the circuit line (Sugawara: see Fig 21; Para [0188]; coil board 49 encompasses a first portion of the circuit line that extends from the plate portion vertical down).
Regarding claim 13, Cheng in view of Siegrist and Sugawara the optical system as claimed in claim 12 (Sugawara: see Fig 1), wherein the circuit board includes a first layer and a second layer, a portion of the coil is disposed on the second layer, and the first portion of the circuit line is disposed on the second layer (Sugawara: see Fig 3; Para [0193-0194]; flexible printed circuit 44 has a first layer extending from element 46 to the driving module; a second layer is on the base; coil 40 is disposed on second layer which is on base; first portion of the circuit line extends from the second layer vertically down to 46).
Regarding claim 14, Cheng in view of Siegrist and Sugawara the optical system as claimed in claim 13 (Sugawara: see Fig 3), wherein a second portion of the circuit line is disposed on the first layer, and when viewed in a direction of the first layer, the circuit line does not overlap the coil (Sugawara: see Fig 3; a second portion of the circuit 44 extends from element 46 horizontally; circuit line does not overlap coil 40).
Regarding claim 15, Cheng in view of Siegrist and Sugawara discloses the optical system as claimed in claim 14 (Sugawara: see Fig 3), wherein the circuit board further includes a third layer, a portion of the coil is disposed on the third layer, and when viewed in a direction of the third layer, the coil does not overlap the circuit line (Sugawara: see Fig 3; third layer includes coil layer; the coil does not overlap the circuit line).
Regarding claim 16, Cheng in view of Siegrist and Sugawara discloses the optical system as claimed in claim 15 (Sugawara: see Fig 3), wherein when viewed in the direction perpendicular to the circuit board, the coil partially overlaps the circuit line (Sugawara: see Fig 3; coil 40 overlaps the circuit line at the edge of the FPCB 44).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0202446, of record) in view of Siegrist (US 2017/0052386) as applied to claim 1 above, and further in view of Aschwanden (US 2010/0232161, of record).
Regarding claim 8, Cheng in view of Siegrist discloses the optical system as claimed in claim 1 (see Fig 1). Cheng in view of Siegrist does not disclose wherein the casing has a first top surface which contacts the first optical element, and when viewed along the main axis, the first top surface does not overlap the driving module. Cheng in view of Siegrist and Aschwanden are related because both disclose optical systems. 
Aschwanden discloses an optical system (see Fig 2B) wherein the casing has a first top surface which contacts the first optical element, and when viewed along the main axis, the first top surface does not overlap the driving module (see Fig 2B; Para [0165]; flux guiding structure comprises a top surface that contacts a top plate 213 and does not overlap driving module which includes 210)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist with wherein the casing has a first top surface which contacts the first optical element, and when viewed along the main axis, the first top surface does not overlap the driving module of Aschwanden for the purpose of improving the driving capabilities of the optical system by better positioning of optical components. 
Regarding claim 9, Cheng in view of Siegrist discloses the optical system as claimed in claim 1 (see Fig 1). Cheng in view of Siegrist does not disclose wherein the optical system further includes a second optical element, and when viewed along the main axis, an effective optical area of the first optical element is larger than an effective optical area of the second optical element. Cheng in view of Siegrist and Aschwanden are related because both disclose optical systems. 
Aschwanden discloses an optical system (see Fig 2B) wherein the optical system further includes a second optical element, and when viewed along the main axis, an effective optical area of the first optical element is larger than an effective optical area of the second optical element (see Fig 2B; Para [0165]; area of membrane 208 is small than that of plate 213).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist with wherein the optical system further includes a second optical element, and when viewed along the main axis, an effective optical area of the first optical element is larger than an effective optical area of the second optical element of Aschwanden for the purpose of improving the driving capabilities of the optical system by better positioning of optical components. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0202446, of record) in view of Siegrist (US 2017/0052386) and Sugawara (US 2015/0226978, of record) as applied to claim 13 above, and further in view of Topliss (US 2014/0009631, of record).
Regarding claim 17, Cheng in view of Siegrist and Sugawara discloses the optical system as claimed in claim 13 (Sugawara: see Fig 1). Cheng in view of Siegrist and Sugawara does not disclose wherein the circuit board further includes an insulating layer formed between the first layer and the second layer, and the insulating layer is in direct contact with the first layer and the second layer. Cheng in view of Siegrist and Sugawara and Topliss are related because both disclose optical systems.
Topliss discloses an optical system (see Fig 1) wherein the circuit board further includes an insulating layer formed between the first layer and the second layer, and the insulating layer is in direct contact with the first layer and the second layer (see Fig 5B; Para [0072]; conductive portion 504 formed in multiple layers with an insulating base portion disposed between layers).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist and Sugawara with wherein the circuit board further includes an insulating layer formed between the first layer and the second layer, and the insulating layer is in direct contact with the first layer and the second layer of Topliss for the purpose of improving the driving capabilities of the optical system by better positioning of optical components. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0202446, of record) in view of Siegrist (US 2017/0052386) as applied to claim 1 above, and further in view of in view of Calvert (US 2013/0343740, of record).
Regarding claim 21, Cheng in view of Siegrist discloses the optical system as claimed in claim 1 (see Fig 1). Cheng in view of Siegrist does not disclose wherein the fixed assembly further includes a base, the casing further includes a first top surface and a second top surface, the first top surface and the second top surface are not parallel to the main axis, the first top surface and the second top surface both are back to the base, and a shortest distance between the second top surface and the base is smaller than a shortest distance between the first top surface and the base. Cheng in view of Siegrist and Calvert are related because both teach optical systems.
Calvert discloses an optical system (see Fig 2) wherein the fixed assembly further includes a base, the casing further includes a first top surface and a second top surface (see Fig 35; Para [0169]; fixed assembly includes a camera unit 101 and a first top of a lens barrel 200 at 401 and a second top of the lens barrel 200 at 3102), the first top surface and the second top surface are not parallel to the main axis, the first top surface and the second top surface both are back to the base, and a shortest distance between the second top surface and the base is smaller than a shortest distance between the first top surface and the base (see Fig 35; Para [0169]; both are perpendicular to main axis and both back to base and a distance between the top of the camera unit 101 and a first top of a lens barrel 200 at 401 is less than that of a distance between the top of the camera unit 101 and a second top of the lens barrel 200 at 3102)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Cheng in view of Siegrist with wherein the fixed assembly further includes a base, the casing further includes a first top surface and a second top surface, the first top surface and the second top surface are not parallel to the main axis, the first top surface and the second top surface both are back to the base, and a shortest distance between the second top surface and the base is smaller than a shortest distance between the first top surface and the base for the purpose of allowing for multiple optical element in order to improve the focusing capabilities of the device.
Regarding claim 22, Cheng in view of Siegrist in view of Calvert discloses the optical system as claimed in claim 21 (Cheng: see Fig 1), wherein the optical system further includes an elastic element, a movable assembly surface of the movable assembly is movably connected to the fixed assembly through the elastic element (Cheng: see Fig 1; Para [0042]; 117 and 112 connect the fixed and movable assemblies), and a distance between the first top surface and the second top surface along the main axis is shorter than a distance between the movable assembly surface and the first top surface (Calvert: see Fig 22; distance between top of 401 and top of 200 is less than distance between top of 200 and actuator 550).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872     

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872